Citation Nr: 0732078	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  97-25 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed hip 
disorder.  

3.  Entitlement to service connection for the claimed 
residuals of a head injury.  

4.  Entitlement to service connection for a claimed 
neurological disorder of the lower extremities.  

5.  Entitlement to service connection for a claimed skin 
disorder, to include as due to exposure to Agent Orange.  

6.  Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  

7.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected bilateral hearing loss.  

8.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right wrist disability.  



WITNESS AT HEARINGS ON APPEAL

The veteran



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1968 to 
October 1971.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 RO rating 
decision that denied service connection for the first six 
issues identified on the title page.  The veteran testified 
regarding these issues before a Hearing Officer in September 
1997.  The Board remanded these issues to the RO for further 
development in May 2001.  

Also on appeal is a June 2004 RO rating decision that inter 
alia continued the current 10 percent ratings for service-
connected bilateral hearing loss and right wrist disability.  
The veteran testified before the RO's hearing officer 
regarding those issues in March 2006.  

In March 2007, the veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO; the hearing 
encompassed all issues on appeal.

The Board notes on review of the file that the veteran has 
stated a claim for service connection for tinnitus, as the RO 
acknowledged in March 2006.  It does not appear from review 
of the file that the RO has yet adjudicated this claim, and 
it is hereby referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran's low back disorder, diagnosed as herniated 
nucleus pulposus at L5-S1, became manifest many years after 
discharge from military service, and there is no medical 
evidence showing a relationship between that disorder and any 
event or incident of his period of military service.  

3.  The veteran's hip disorder, diagnosed as mild 
degenerative changes bilaterally, did not become manifest to 
any degree within the first year after discharge from 
service, and there is no medical evidence of a relationship 
between that disorder and any event or incident of his period 
of military service.  

4.  The veteran is not shown to have had a head trauma in 
service or to have a current condition attributable to head 
trauma.  

5.  The veteran is shown to have lateral thigh numbness that 
is consistent with his nonservice-connected lumbar symptoms; 
there is no medical evidence of a relationship between any 
neurological disorder of the lower extremities and any event 
or incident of his period of military service.  

6.  The veteran is not shown to have a current skin disorder, 
including any that are presumptively associated with exposure 
to Agent Orange.  

7.  The veteran is shown to have a diagnosis of PTSD due to a 
physical and sexual assault that as likely as not occurred 
during his period of military service.  

8.  The service-connected hearing loss disability is shown to 
be manifested by level II hearing acuity in the right ear and 
a level IV hearing acuity on the left.  

9.  The service-connected right wrist disability is shown to 
be manifested by no more than moderate impairment of Muscle 
Group VII and a slight impairment of Muscle Group VIII.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a low back disability 
including a herniated nucleus pulposus at L5-S1, that is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).  

2.  The veteran is not shown to have a hip disability 
including as mild degenerative changes due to disease or 
injury that was incurred in or aggravated by active service; 
nor may arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).  

3.  The veteran is not shown to have a residual head 
disability due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).  

4.  The veteran is not shown to have a neurological 
disability of the lower extremities due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  
 
5.  The veteran is not shown to have a skin disability due to 
disease or injury that was incurred in or aggravated by 
active service or presumed to be due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309(e) 
(2007).  

6.  By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).  

7.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.85 including Tables VI, VII and Diagnostic Code 6100 
(2007).  

8.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right wrist 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.73 including Diagnostic Codes 5307, 5308 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has been accomplished.  

The April 1996 rating decision, which denied the service 
connection issues on appeal, was issued prior to the 
enactment of the VCAA.  In July 2001, in response to the 
Board's remand, the RO sent the veteran a letter advising him 
that to establish entitlement to service connection for a 
disability, the evidence must show a current disability, an 
event in service, and a relationship between the claimed 
disability and military service.  The veteran had ample 
opportunity to respond prior to issuance of the Supplemental 
Statement of the Case (SSOC) in January 2006.  

In March 2004 the RO sent the veteran a letter advising him 
that to establish entitlement to increased rating for a 
service-connected disability, the evidence must show that the 
condition has become worse.  The veteran had ample 
opportunity to respond prior to the June 2004 rating decision 
on that issue.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the July 2001 and March 2004 
letters cited above satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

Both letters informed the veteran that VA is responsible for 
getting relevant records held by any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
from non-Federal agencies and entities if authorized by the 
veteran to do so.  

The March 2004 letter specifically stated, "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If the evidence or 
information is in your possession, please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran until after the rating decision on 
appeal.  This is logical, since one of those rating decisions 
was issued prior to the enactment of the VCAA. 

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence prior to the issuance of the SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by a letter in January 2007.
There is accordingly, there is no possibility of prejudice 
under the notice requirements of Dingess in regard to the 
claim for service connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
This was accomplished in the SOC of September 2005 and the 
SSOC of July 2006, which suffices for Dingess as regards the 
claim for increased initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service medical record (SMR) is on file, as are 
medical records from those VA and non-VA medical providers 
that the veteran identified as having relevant records.  

The veteran's Social Security Administration (SSA) disability 
file, with supporting medical records, is on file.  The 
veteran has not identified, and the file does not otherwise 
indicate, that there are any other VA or non-VA medical 
providers having additional records that should be obtained 
before the claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examination in regard to the issues on appeal.  The Board 
notes that the veteran complained during his hearing that he 
feels that his most recent VA audiological evaluation, in 
April 2004, was inadequate because he feels the audiologist 
(whom the Board notes is a Ph. D.) rushed him through the 
evaluation.  

He also complained that his most recent VA medical 
examination, in September 2005, is inadequate because the 
examination was performed by a nurse rather than by a 
physician.  

The Board has carefully reviewed both reports and finds no 
indication thereon that either examination was inadequate for 
rating purposes.  The veteran does not assert, and the 
evidence does not show, that either of his service-connected 
disabilities has become more sever since his most recent VA 
examinations.  The Board accordingly finds no reason to 
remand for further examinations.

The veteran has also been afforded several hearings before 
the RO's hearing officer, and a hearing before the Board, in 
conjunction with the claims on appeal.   

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  




II.  Analysis

A.  Entitlement to Service Connection

General criteria

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be granted for a 
chronic condition if symptoms become manifest to a 
compensable degree within one year of discharge, even if 
there is no evidence of diagnosis or treatment in service.  
38 C.F.R. §§  3.307, 3.309(a).  
 

Service connection for a low back disorder

Service medical records show no indication of back trauma or 
disorder.  Report of physical examination in March 1971 shows 
no clinical abnormality of the spine, and report of physical 
examination in October 1971 shows clinical evaluation of the 
spine as "normal."  

The veteran filed a claim in March 1996 for service 
connection for nerve damage to the lower back, citing a 
helicopter crash in January 1971.  

The veteran had a VA examination in April 1996 during which 
the examiner noted limitation of motion with complaint of 
pain; the examiner's only diagnosis was low back pain.  A 
rating decision in April 1996 denied the claim for service 
connection as not well grounded (NWG).  

The veteran had a VA medical examination in September 2005 
during which he reported having herniated discs, and the 
examiner noted that magnetic resonance imaging (MRI) in 1996 
had shown herniated disc at L5-S1.  

The examiner performed a detailed clinical examination and 
noted significant limitation of motion due to pain.  The 
examiner diagnosed herniated nucleus pulposus (HNP) as 
diagnosed in 1996.  The examiner stated that the NHP was 
secondary to a neurological disorder of the lower 
extremities, and that HNP was not definitively related to a 
service-connected condition.  

The veteran is shown to have a diagnosed disorder of the 
lower back (HNP).  Accordingly, the first element of service 
connection - medical evidence of disability - is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, 
there is no medical evidence of such a relationship.

The veteran asserts that he injured his lower back in a 
helicopter crash during military service.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Rather, it is the province of trained 
health care professionals to enter conclusions that require 
medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994)  

As there is no medical evidence that the veteran's diagnosed 
HNP is related to any event or incident of his military 
service, the Board finds that the criteria for service 
connection are not met.

The Board also notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claim disability is evidence against a claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In 
this case, there is no medical or objective lay evidence 
whatsoever showing indication of an HNP until 1996, more than 
20 years after the veteran's discharge from military service, 
and the Board finds this passage of years to be actual 
evidence against service connection.  

Based on the evidence and analysis above, the Board finds 
that service connection for a low back disorder must be 
denied.  


Service connection for a hip disorder 

Service medical records show no indication of hip trauma or 
disorder.  Report of physical examination in March 1971 shows 
no clinical musculoskeletal abnormality, and report of 
physical examination in October 1971 shows clinical   
valuation of the musculoskeletal system as "normal."  

The veteran had a VA examination in April 1996 during which 
the examiner noted limitation of motion of the left hip with 
complaint of discomfort.  The examiner's diagnosis was 
arthralgia of the left hip.  

A rating decision in April 1996 denied the claim for service 
connection as NWG.  

The veteran had a VA medical examination in September 2005 
during which denied hip joint problems or pain.  He described 
a ligamentous pulling, which the examiner stated was most 
likely due to the veteran's morbid obesity.  The X-ray 
studies showed no evidence of fracture or dislocation, but 
showed mild degenerative changes bilaterally.  The examiner 
diagnosed mild degenerative changes of both hips.  

As noted, a veteran seeking disability benefits must 
establish an etiological connection between his military 
service and the disability.  Boyer, 210 F.3d at 1353.  There 
is no medical evidence whatsoever that the veteran's 
degenerative hip disorder is related in any way to his 
military service.  

Even if there is no evidence of diagnosis or treatment in 
service, a chronic condition, including degenerative 
arthritis, as specifically defined in 38 C.F.R. § 3.309(a) 
may be service-connected if symptoms manifest to a 
compensable degree within one year of discharge.  38 C.F.R. 
§ 3.307.  

In this case, however, there is no evidence that the veteran 
developed hip symptomology to any degree within the first 
year after discharge, so service connection as a chronic 
disorder is not warranted.  

Further, as noted above, the passage of many years between 
discharge from active service and the medical documentation 
of a claim disability is evidence against a claim of service 
connection. Maxson, 230 F.3d  at 1333.  

In this case, there is no medical or objective lay evidence 
whatsoever showing a diagnosed hip disorder until 2005, 35 
years after the veteran's discharge from military service, 
and the Board finds this passage of years to be actual 
evidence against service connection.  

Based on the evidence and analysis above, the Board finds 
that service connection for a hip disorder must be denied.  


Service connection for residuals of a head injury

Service medical records show no indication of head trauma.  
Report of physical examination in March 1971 shows no 
clinical abnormality of the head, face, neck and scalp.  
Report of physical examination in October 1971 shows clinical 
evaluation of the head, face, neck and scalp as "normal."  

The veteran had a VA examination in April 1996 during which 
the examiner noted complaint of headaches.  Neurological 
examination was unremarkable.  The examiner's diagnosis was 
cephalgia of unknown etiology.  

A rating decision in April 1996 denied the claim for service 
connection as NWG.  

The veteran had a VA medical examination in September 2005 
during which he complained of occasional headaches, without 
associated nausea or vomiting.  The veteran described 
occasional dizziness, which the examiner stated sounded like 
hypostatic changes.  The examiner noted on examination that 
cranial nerves were grossly intact, and that there were no 
abnormalities noted.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In this case, there is no medical evidence whatsoever that 
the veteran has a current disability attributable to 
residuals of a head trauma on which a claim for service 
connection can be based.  

The Board accordingly finds that the criteria for service 
connection are not met, and that the claim must be denied.  



Service connection for a neurological disorder of the lower 
extremities

Service medical records show no indication of neurological 
disorder or disorder of the lower extremities.  Report of 
physical examination in March 1971 shows no clinical 
abnormality of the lower extremities or the neurologic 
system.  Report of physical examination in October 1971 shows 
clinical evaluation of the lower extremities and the 
neurologic system as "normal."  

The veteran had VA electromyography (EMG) and nerve 
conduction studies in January 1996 that showed possible 
meralgia paresthetica; there was no evidence of lumbosacral 
radiculopathy.  

The veteran filed a claim in March 1996 for service 
connection for nerve damage from the lower back to both legs 
and both heels, citing a helicopter crash in January 1971.  
He also cited nerve injury in a fall from a truck in May 
1971.  

The veteran had a VA examination in April 1996 during which 
the examiner noted tendon reflexes intact and neurologic 
examination unremarkable.  The examiner made no diagnosis 
regarding the lower extremities.  

A rating decision in April 1996 denied the claim for service 
connection as NWG.  

The veteran had a VA medical examination in September 2005 
during which he was observed to walk with a cane due to his 
neurologic problems.  The veteran reported peripheral nerve 
damage secondary to herniated discs.  The examiner noted on 
examination that lateral thigh numbness was consistent with 
lumbar symptoms.  

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury; when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  However, in this case medical 
opinion attributes the veteran's lateral thigh numbness to 
his nonservice-connected lumbar symptoms, so secondary 
service connection is not warranted.  

There is also no evidence that direct service connection is 
warranted, as there is no medical evidence directly 
attributing any neurological disorder of the lower 
extremities to military service.  

Based on the evidence, the Board finds that the criteria for 
service connection are not met, and the claim must be denied.  


Service connection for skin disorder, to include as due to 
Agent Orange exposure

Service medical records show treatment for poison ivy in 
April 1970, but no other skin disorder.  Reports of physical 
examination in March 1971 and October 1971 show no clinical 
abnormality other than a tattoo on the left forearm and scars 
on the right wrist and lower left leg.  

The veteran had a VA examination in April 1996 during which 
the examiner noted several areas of maculopapular eruptions, 
especially on the forearms; there was no evidence of any 
vesicles or other skin pathology.  The feet also had scaly 
areas on both heels compatible with dermatophytosis.  

The examiner diagnosed history of atopic dermatitis and 
dermatophytosis of the feet, with limitation of motion with 
complaint of pain; the examiner's only diagnosis was low back 
pain.  

A rating decision in April 1996 denied the claim for service 
connection as NWG.  

The veteran contends that he has a skin disorder due to 
exposure to herbicides in Vietnam.  His service personnel 
record documents service on the USS Iwo Jima in the 
contiguous waters off Vietnam.  The veteran asserts that he 
flew into Vietnam performing support missions, and he has 
submitted photographs that generally show a jungle 
environment.  His service records show that he was awarded 
the Vietnam Service Medal and the Vietnam Campaign Medal  

The veteran had a VA medical examination in September 2005 
during which the veteran reported intermittent contact 
dermatitis over the years.  On examination the veteran showed 
no skin lesions and no evidence of pruritis; he had a few 
scattered pinpoint-size erythemous macules to the chest but 
no other rash.  The skin on the heels was slightly dry and 
the skin was cracked.  The examiner diagnosed history of 
dermatitis, but no current skin conditions found on 
examination.  

As noted, in the absence of a proof of present disability 
there can be no claim.  Brammer, 3 Vet. App. at 225.  As 
there is no medical evidence of a current skin disorder, 
there is no disability on which service connection can be 
based.  

The Board notes that the veteran claims a skin disorder 
consequent to exposure to Agent Orange.  There is a 
rebuttable presumption of exposure to herbicides if claimant 
served in Vietnam, even if there is no record of treatment in 
service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  
Further, "service in Vietnam" includes service in the 
waters offshore, or service in other locations if the 
conditions of service involved duty or visitation to Vietnam.  
38 C.F.R. § 3.313.  

The veteran's service record shows that he served in waters 
contiguous to Vietnam, and he asserts that he flew into 
Vietnam on numerous occasions.  However, the veteran is not 
shown to have a skin disorder presumptively associated with 
Agent Orange exposure as enumerated in 38 C.F.R. § 3.309(e).  

There is accordingly no need for the Board to make a finding 
as to whether the veteran was or was not present in Vietnam 
to satisfy the presumption of exposure.  

Notwithstanding the presumption, a claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  As 
the veteran is not shown to have any current skin disorder on 
which a claim for service connection can be based, it is 
again not necessary for the Board to determine whether the 
veteran was actually or presumptively exposed to Agent Orange 
during military service.  

Based on the evidence, the Board finds that the criteria for 
service connection are not met, and the claim must be denied.  


Service connection for PTSD

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

Service medical records show treatment for drug usage, 
depression, personal problems and overdose of valium in June-
July 1971.  He was hospitalized by VA in August 1971 while 
still in service for diagnosed passive-aggressive type 
personality disorder with drug habituation, and for drug 
abuse (LSD, amphetamines and barbiturates); psychological 
testing found no evidence of psychosis or organic changes.  
(The veteran contends that he sought VA hospitalization while 
he was on emergency leave because he wanted to avoid 
returning to the stresses and traumas of military duty.)  
Report of physical examination in October 1971 shows clinical 
psychiatric evaluation as "normal."  

Service personnel records show that the veteran had 4.8 marks 
in duty and conduct in 1970, and 4.7 in early 1971; his 
scores declined to 3.9 (duty) and 2.9 (conduct) in mid-1971.  
Personnel records further show that the veteran was 
apprehended in possession of drugs in March 1971 and twice in 
May 1971, and was apprehended absent without leave in July 
1971.  He was placed in confinement and subsequently 
discharged.  

The veteran had a VA psychiatric examination in December 1979 
during which he informed the examiner that he had been 
discharged from service due to drug abuse.  The examiner was 
unable to establish a definite psychiatric diagnosis, but 
stated that the veteran's history was suggestive of a 
diagnosis of alcoholism with episodic excessive drinking.  

A rating decision in January 1980 denied service connection 
for a claimed nervous disorder.

The veteran had a VA examination by a psychologist in March 
1996 during which he reported in-service stressors of being 
involved in a helicopter crash into the sea off Cambodia in 
January 1971.  He also reported flying into Vietnam from his 
aircraft carrier on resupply and personnel 
insertion/extraction missions, during which he was shot at 
and during which he was exposed to the sight of dead and 
wounded.  

The examiner diagnosed chronic depressed schizoaffective 
disorder, chronic moderately severe PTSD, and polysubstance 
abuse by history questionably in remission, rule out 
personality disorder.  

The veteran was examined by a VA psychologist in September 
1997, to whom he related experiencing physical and sexual 
assault while incarcerated in a military prison.  The 
psychologist diagnosed probable PTSD secondary to sexual 
assault, and PTSD from combat as reported by the veteran.  

A rating decision in April 1996 acknowledged the diagnosis of 
PTSD but denied service connection because there was no 
verified stressor.  

The Board finds that the veteran has been competently 
diagnosed with PTSD.  Accordingly, the first element of 
service connection is satisfied, and the question turns to 
whether there is a verified or verifiable in-service 
stressor.  

The veteran has cited the following incidents as in-service 
stressors: (1) helicopter crash into the sea off Cambodia in 
January 1971; (2) threats and physical assault (beatings and 
rape) while a military prisoner in Okinawa; (3) witnessing 
race riots and stabbing while a military prisoner in Okinawa; 
(4) witnessing Viet Cong prisoners being thrown off 
helicopters to make them talk; (5) seeing infant Vietnamese 
children whose arms were amputated by the Viet Cong because 
they had been vaccinated earlier by the Americans; (6) being 
threatened by the Air Force loadmaster in the aircraft that 
took him home from Okinawa; (7) exposure to indirect fire 
(rocket and mortar) while ashore overnight in various base 
camps in Vietnam; (8) disturbing sights performing medical 
evacuations during operations in the Philippines; (9) abusive 
conditions while confined to the brig aboard ship; (10) 
stressful air evacuation of girl scouts in Okinawa; (11) 
while in Vietnam, witnessed a Korean officer summarily 
execute one of his own troops, apparently for accusation of 
rape; (12) exposure to race riots in Nashville, Tennessee in 
April 1969 and in Los Angeles, California in September 1969 
while in service; (13) exposure to traumatic sights while a 
patient in Long Beach navy hospital in May-June 1969; (14) 
hazardous conditions flying in support of disaster management 
(mudslides, forest fires, etc.) in California.  

An April 1998 letter from the Marine Corps Personnel 
Management Support Branch confirms that the veteran was 
confined in July 1971 (the veteran's personnel record 
characterizes it as pre-trial confinement to preclude self-
harm; the veteran insists that he was confined to prevent him 
from speaking to a psychiatrist).  

Unit histories confirm that race riots occurred in July 1971, 
and that convictions resulted; the veteran contends that 
those convicted of the riots were jailed in the same military 
confinement facility in which he was housed, and that the 
riots continued in the prison but were covered up because the 
guards were afraid to get hurt.  (The veteran also contends 
that he was hustled out of the brig and granted emergency 
leave to prevent him from speaking to the Commandant of the 
Marine Corps during an imminent scheduled inspection visit.)  

The evidence includes letters from the veteran's wife and his 
two brothers, received in April 1997, in which they 
individually assert that the veteran told them in August 
1971, while he was still in service, that he had been beaten 
and sexually assaulted while a prisoner; he had also told 
them about witnessing race riots and a stabbing in that 
prison.  

Also, a "buddy statement" from veteran, DH, submitted in 
June 1997, asserts that the veteran informed him at the time 
of the veteran's wedding (shown to have been in June 1972) 
about the sexual and physical assaults in prison.  

The veteran contends that his precipitous decline in 
performance post-January 1971 was due to crashing into the 
sea in a helicopter.  The unit history confirms that a 
helicopter ditched one mile astern of the Iwo Jima on 11 
January 1971; all passengers were rescued but the aircraft 
sank.  The Mishap Investigation Report is of record, and 
includes the passenger and crew manifest for the flight; the 
veteran is not listed as a member of the crew or as a 
passenger on the aircraft.  

The veteran contends that his unit deliberately concealed his 
presence aboard the helicopter to protect the career of the 
helicopter pilot, who happened to be the unit commander, 
because the veteran had identified the pilot as incompetent 
and responsible for the crash.  

The veteran further asserts that his unit commander 
subsequently entered into a conspiracy to railroad him out of 
the Marine Corps that involved widespread falsification of 
documents by his superior officers and examining physicians, 
which is why he was not properly diagnosed during military 
service and why his claimed stressful events cannot be 
confirmed.  

The Board has carefully considered whether the claimed 
stressor for a helicopter accident is verified, but concludes 
that it is not verified.  The flight manifest clearly does 
not show the veteran to have been aboard the helicopter, and 
his contentions of a conspiracy to keep him off the manifest 
are simply not credible absent some objective documentation.  

The Board notes that a "buddy statement" from veteran, DH, 
states that the veteran was "involved in" the crash but 
fails to state the nature of that involvement, and also fails 
to state how DH came by that information.  

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Indeed, the 
Board may not accept a veteran's uncorroborated account of 
his in-service stressor as evidence supporting a claim for 
PTSD if the claimed stressor is not related to combat.  
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

However, the claimed stressor for physical and sexual assault 
as a prisoner is substantiated by objective evidence.  As 
noted above, the veteran's wife, his two brothers, and 
veteran have all submitted statements attesting that the 
veteran informed them of the assaults very soon after they 
occurred.  

Also, a VA psychologist accepted the veteran's account of 
physical and sexual assault in service as credible and 
diagnosed PTSD as due to such assault.  The RO discounted the 
psychologist's opinion because a medical professional's 
opinion based on a post-service examination of a veteran is 
not competent evidence that an in-service stressor occurred.  
Cohen v. Brown, 10 Vet. App. 128, 145 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996).  

However, when the claimed PTSD stressor is physical or sexual 
assault in service, credible supporting evidence may consist 
of a medical opinion, based on review of the evidence, that 
the personal assault occurred.  38 C.F.R. § 3.304(f)(3).  The 
Board accordingly finds that the claimed stressor of physical 
assault in service is verified.  Whereas competent medical 
opinion has diagnosed PTSD as a result of such assault, the 
Board finds that the criteria for service connection are met.  


Benefit of the doubt

In the service connection cases, the Board has considered the 
benefit of the doubt rule.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The evidence is at least in equipoise on the issue of service 
connection for PTSD, so the benefit-of-the-doubt rule applies 
to that claim.  The preponderance of the evidence is against 
the other service connection claims, and the benefit-of-the-
doubt rule does not apply to those claims.  Gilbert, id; 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


B.  Evaluation of Service-Connected Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  


Evaluation of the service-connected bilateral hearing loss

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85.  This results in a score, 
expressed as a Roman numeral, for each ear.  The Roman 
numeral scores for both ears are than charted in Table VII of 
38 C.F.R. § 4.85, and the intersection of the scores provides 
the percentage of disability.  


Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 





 Table VIa

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE.

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI


Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed; these 
provisions apply when the puretone threshold at each of the 
four specified frequencies is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  

As noted, the exceptional patterns do not apply; accordingly, 
hearing loss is rated by application of 38 C.F.R. § 4.85.  

In April 2004, the veteran had a VA audiological evaluation 
in which his audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30  
30  
40  
75
55
LEFT
N/A
35  
65  
80  
70  
62.5  

Speech recognition scores were 88 percent right ear and 76 
percent left ear.  The audiologist diagnosed sensorineural 
hearing loss (SNHL).  

Charting the veteran's audiological scores against Table VI 
shows a Level II hearing loss for the right ear and a Level 
IV hearing loss for the left ear.   

Charting a Level II hearing loss and a Level IV hearing loss 
against Table VII results in a noncompensable (no percent) 
rating.  Thus, there is no basis for the assignment of a 
higher rating in this case.  


Evaluation of the service-connected right wrist disability

Musculoskeletal injuries are rated under the provisions of 
38 C.F.R. § 4.71a; muscle injuries are rated under the 
provisions of 38 C.F.R. § 4.73.  

The veteran's wrist disability may be rated on the basis of 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5215.  The maximum rating under this DC is 10 percent, 
regardless of whether the affected wrist is the dominant or 
non-dominant side.  

Alternatively, as the veteran's wrist disability is the 
result of a deep laceration with muscle damage, the 
disability may be rated as a muscle injury under 38 C.F.R. 
§ 4.73, DC 5307 (Group VII muscles, function flexion of wrist 
and fingers) and/or DC 5308 (Group VIII muscles, function 
extension of the wrist, fingers and thumb).  

Under DC 5307, a rating of no percent is assigned for slight 
damage; a rating of 10 percent is assigned for moderate 
damage; a rating of 30 percent is assigned for moderately 
severe damage, and a rating of 40 percent is assigned for 
severe damage.  

Under DC 5308, a rating of no percent is assigned for slight 
damage; a rating of 10 percent is assigned for moderate 
damage; a rating of 20 percent is assigned for moderately 
severe damage, and a rating of 30 percent is assigned for 
severe damage.  
 
The terms "slight," "moderate," and "moderately severe" 
and "severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

However, a "slight" disability generally connotes the 
muscle group can move the joint through normal range of 
motion with sufficient comfort, endurance and strength of 
motion to accomplish activities of daily living.  A 
"moderate" disability connotes the muscle group can move 
the joint through useful ranges of motion but with limitation 
by pain or easy fatigability.  A "moderately severe" 
disability connotes the muscle group can move the joint only 
with assistance or with gravity eliminated, and a "severe" 
disability connotes inability of the muscle group to move the 
joint even with gravity eliminated.  

The veteran had a VA examination of the joints in April 2004 
during which he reported having intermittent wrist pain, as 
well as weakness, swelling of the fingers, and stiffness.  He 
also complained of loss of sensation and cramping, especially 
in cold weather.  

The examiner noted a 4-inch scar on the right forearm-to-
wrist, minimally disfiguring and not swollen or tender to 
palpation.  The wrist was not tender to palpation and was 
sensitive to monofilament, although grip strength was 4/5 and 
digit strength was 3/5.  Range of motion was radial deviation 
to 20 degrees (normal), palmar flexion to 80 degrees 
(normal), and dorsiflexion to 30 degrees (70 degrees is 
normal), with no complaints of pain on motion and no 
indication of pain or stiffness with repetitive motion.  

The VA X-ray studies of the right wrist in April 2004 was 
normal.  The examiner's diagnosis was status post right wrist 
laceration with residual decreased motion and radiculopathy.  

The physical therapy notes from the non-VA provider Physical 
Rehabilitation Services, dated in February 2006, show 
complaint of current pain or aching or throbbing or heat 
sensation through the right wrist, with numbness and tingling 
throughout the hand.  

The veteran also complained of a "catching" sensation of 
the fingers, pain and difficulty with lifting and gripping, 
fingers locking up, difficulty with keyboards, and problems 
with repetitive activities, including deceased stamina.  
Inspection revealed mild swelling and a well-healed scar.  

The range of motion of the right wrist was that of flexion to 
72 degrees (left wrist was 93 degrees, and 80 is normal), 
extension to 83 degrees (left wrist was 90 degrees, and 70 is 
normal), pronation to 70 degrees (left forearm was 72 
degrees, and 80 is normal), and supination to 93 degrees 
(left forearm was 95 degrees, and 85 is normal).  

Right wrist strength was 3+/5 on flexion and elbow extension, 
3/5 on flexion,  3-/5 on extension and pronation, and 2+/5 on 
supination (versus left wrist 5/5 on all motions).  Grip 
strength was 5 pounds right wrist versus 75 pounds left 
wrist.  Pain was elicited on right wrist flexion, extension, 
pronation, and supination, and palpation revealed spasm and 
tenderness, with apparent adhesions deep to the muscle scars.  

Comparison of the VA and private examinations shows that the 
veteran has a slight disability of muscle group VIII in that 
his extension is normal or near-normal.  He has a moderate 
disability of muscle group VII in that his flexion is within 
useful range of motion but limited by pain or easy 
fatigability.  A "moderately severe" disability would 
require that the muscle group can move the joint only with 
assistance or with gravity eliminated, which is clearly not 
the case here.  

The Board has considered whether additional compensation may 
be assigned for the scar under 38 C.F.R. § 4.118, but the 
scar is described as well-healed, non-disfiguring and causing 
no limitation of function; accordingly, separate rating for 
the scar is not warranted.  

VA must consider the applicability of regulations relating to 
pain.   Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
veteran is shown on examination to have pain on motion and on 
palpation.  However, the veteran demonstrated only moderate 
functional impairment of muscle group VII and slight 
impairment of muscle group VIII despite the presence of pain.  

As the presence of pain, weakness, fatigability, and/or 
weakness is not shown to cause the higher ("severe") level 
of disability, the Board finds that a higher evaluation based 
on additional limitation of function is not warranted.  

In adjudicating the rating claims above the Board has 
considered the benefit-of-the doubt rule.  In this case, the 
preponderance of the evidence shows that the service-
connected disabilities does not support the claim for a 
rating higher than that currently assigned, and the benefit-
of-the-doubt rule does not apply.  Gilbert, 1 Vet App. at 55; 
Ortiz,  274 F.3d 1361.  



ORDER

Service connection for a low back disorder is denied.  

Service connection for a hip disorder is denied.  

Service connection for the residuals of a head injury is 
denied.  

Service connection for a neurological disorder of the lower 
extremities is denied.  

Service connection for a skin disorder, to include as due to 
exposure to Agent Orange, is denied.  

Service connection for PTSD is granted.  

An increased rating in excess of 10 percent for the service-
connected bilateral hearing loss is denied.  

An increased rating in excess of 10 percent for the service-
connected right wrist disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


